          Case 3:20-cv-01410-VAB Document 10 Filed 11/05/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



 DEBORAH LAUFER, Individually,                              :
                                                            : Case No.: 3:20-cv-1410 (VAB)
                 Plaintiff,                                 :
 v.                                                         :
                                                            :
 RAM MARUTTI LLC,                                           :
         Defendant.                                         :
                                                            :
 _____________________________________                      : NOVEMBER 5, 2020


                                  NOTICE OF SETTLEMENT

       Plaintiff, by and through undersigned counsel, hereby gives notice to the Court that this

matter has settled and it is anticipated that a stipulated request for dismissal will be filed within

the next thirty (30) days.

                                                       Respectfully submitted,

                                                       Attorney for Plaintiff:

                                                       _/s/ L. Kay Wilson__

                                                       L. Kay Wilson, Esq.
                                                       Fed. Juris: ct16084
                                                       WILSON LAW LLC
                                                       2842 Main Street, #332
                                                       Glastonbury, CT 06033
                                                       (860)559-3733 Tele/Text
                                                       Wilson@kaywilsonlaw.com
         Case 3:20-cv-01410-VAB Document 10 Filed 11/05/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

I hereby certify that on the 5th day of November, 2020, a copy of the foregoing Notice of
Settlement was filed electronically and served on all counsel of record via the Court’s CM/ECF
system.



                                            /s/ L. Kay Wilson, Fed. Juris ct16084




                                               2
